Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


	Authorization for Internet Communication
In the interest of compact prosecution, the Examiner recommends filing a written authorization for Internet communication.  Doing so would permit the USPTO to communicate using Internet e-mail to schedule interviews or discuss other aspects of the application.  Without a written authorization in place, the USPTO cannot respond to Internet e-mail correspondence.  The preferred method of providing authorization is by filing form PTO/SB/439, available at: https://www.uspto.gov/patent/forms/forms.  See MPEP § 502.03.  Authorizations in an Internet e-mail do not have the same effect as filing the form in the record.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 3, 4, 8, 9, 11, and 12 are rejected as being unpatentable over US 20180026942 (DeLight) in view of US 20050060567 (Shannon). 
Regarding claim 1, DeLight teaches or suggests a computer-implemented method comprising: acquiring, using an edge sensor device, first sensor data associated with a physical device operating within a physical environment, wherein: the edge sensor device includes a first set of sensors of a first sensor type for obtaining the first sensor data, and the edge sensor device is located proximal to the physical device (¶¶ 28, 3, 19); 
inputting, by the edge sensor device, the first sensor data into an inboard IP connection to publish the first sensor data, wherein a processing device of the edge sensor device maintains the inboard IP connection (¶¶ 19, 24, 25); and 
upon receipt of the first sensor data, transmitting, by the connection, the first sensor data onto a network, wherein: the first sensor data is addressed to a first set of one or more subscribers of the inboard IP, and the one or more subscribers includes a cloud computing system (¶ 24). 
DeLight does not expressly disclose the IP connection as a message bus.
Shannon teaches or suggests an IP connection as a message bus (¶¶ 49, 53).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine DeLight’s system and Shannon’s bus to implement the IP connection as an inboard message bus.  A rationale to so would have been to combine the familiar elements from the references according to known methods to yield the predictable result of employing a bus in a system.
DeLight does not expressly disclose the cloud computing system including a remote server but teaches that the cloud computing system shown allows data to be stored in the cloud and for some host services to be remotely performed there (¶ 38).
Shannon teaches or suggests a server for implementing host services (¶ 54).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine DeLight’s system and Shannon’s server so the cloud computing system includes a remote server.  A rationale to so would have been to combine the familiar elements from the references according to known methods to yield the predictable result of employing a server in a system.
Regarding claims 3 and 11, DeLight teaches or suggests associating the first sensor data to one or more attributes of a dashboard that is associated with the physical device operating within the physical environment (¶¶ 10, 35, 36, 41).
Regarding claims 4 and 12, DeLight teaches or suggests acquiring, using the edge sensor device, second sensor data associated with the physical device operating within the physical environment, wherein the edge sensor device includes a second set of sensors of a second sensor type for obtaining the second sensor data; and inputting, by the edge sensor device, the second sensor data into the onboard message bus to publish the second sensor data (¶¶ 2, 19).
Regarding claim 8, DeLight teaches or suggests the onboard message bus transmits data in a data stream, and each message in the data stream includes a discrete amount of data (¶ 22).
Regarding claim 9, the aforementioned combination teaches or suggests the limitations of the claims as explained supra, mutatis mutandis, and further comprises a memory storing one or more instructions and a processor for executing the one or more instructions (DeLight claim 19). 

Claims 2 and 10 are rejected as being unpatentable over US 20180026942 (DeLight) in view of US 20050060567 (Shannon) further in view of US 20140156478 (Owens). 
DeLight does not expressly disclose the remote server computer system associates the first sensor data with the physical device.
Owens teaches or suggests a remote server computer system associates first sensor data with a physical device (¶¶  11, 16, 34).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine DeLight’s system, Shannon’s bus and server, and Owens’ associating so the remote server computer system associates the first sensor data with the physical device.  A rationale to so would have been to generate reports.

Claim 5 is being unpatentable over US 20180026942 (DeLight) in view of US 20050060567 (Shannon) further in view of US 20170264689 (Berrendonner).
DeLight teaches or suggests sensors acquire data at acquisition rates (¶ 31) but does not expressly disclose the first set of sensors acquire data at a first acquisition rate; the second set of sensors acquire data at a second acquisition rate; and the first acquisition rate is higher than the second acquisition rate.
Berrendonner teaches or suggests some sensors provide mor accurate results with a higher acquisition rate (¶ 38).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine DeLight’s system, Shannon’s bus and server, and Berrendonner’s rates so the first set of sensors acquire data at a first acquisition rate; the second set of sensors acquire data at a second acquisition rate; and the first acquisition rate is higher than the second acquisition rate.  A rationale to so would have been to improve accuracy.

Claims 6 and 13 are rejected as being unpatentable over US 20180026942 (DeLight) in view of US 20050060567 (Shannon) further in view of US 20210194960 (Ventimiglia). 
DeLight does not expressly disclose obtaining, by the edge sensor device, information about the first sensor data, wherein the edge sensor device inputs the first sensor data into a data model to obtain the information about the first sensor data.
Ventimiglia teaches or suggests obtaining, by a device, information about first sensor data, wherein the device inputs the first sensor data into a data model to obtain the information about the first sensor data (¶ 23).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine DeLight’s system, Shannon’s bus and server, and Ventimiglia’s model for obtaining, by the edge sensor device, information about the first sensor data, wherein the edge sensor device inputs the first sensor data into a data model to obtain the information about the first sensor data.  A rationale to so would have been to learn more.

Claims 7 and 14 are rejected as being unpatentable over US 20180026942 (DeLight) in view of US 20050060567 (Shannon) further in view of US 20210194960 (Ventimiglia) and US 6108713 (Sambamurthy). 
DeLight does not expressly disclose inputting, by the edge sensor device, the first sensor data into a data model to obtain enriched sensor data; inputting the enriched sensor data into a second onboard message bus; and upon receipt of the enriched sensor data, transmitting, by the second onboard message bus, the enriched sensor data onto the network, wherein: the enriched sensor data is addressed to a second set of one or more subscribers of the second onboard message bus, and the second set of one or more subscribers includes the remote server computing system.
Ventimiglia teaches or suggests inputting, by the edge sensor device, the first sensor data into a data model to obtain enriched sensor data (¶ 23).  The teachings and suggestions of the references would have been combined for the same rationale as explained for claims 6 and 13.
Sambamurthy teaches or suggests inputting enriched data into a second onboard message bus (claim 19).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine DeLight’s system, Shannon’s bus and server, Ventimiglia’s model, and Sambamurthy’s bus for inputting, by the edge sensor device, the first sensor data into a data model to obtain enriched sensor data; inputting the enriched sensor data into a second onboard message bus; and upon receipt of the enriched sensor data, transmitting, by the second onboard message bus, the enriched sensor data onto the network, wherein: the enriched sensor data is addressed to a second set of one or more subscribers of the second onboard message bus, and the second set of one or more subscribers includes the remote server computing system.  A rationale to so would have been to improve speed by increasing the number of buses.


Claims 15 and 17-20 are rejected as being unpatentable over US 20180026942 (DeLight) in view of US 20050060567 (Shannon) further in view of US 20210223763 (Wilkinson).
Regarding claims 15 and 20, DeLight teaches or suggests an edge sensor device comprising: a first set of sensors of a first sensor type that acquire first sensor data associated with a physical device operating within a physical environment; one or more connectors for positioning the edge sensor device proximal to the physical device; a network interface; a memory that stores a sensor service; and a processor coupled to the memory that executes the sensor service to: receive the first sensor data, maintain a message bus for receiving the first sensor data; and transmit, using the network interface, sensor data from the message bus onto a network for receipt by one or more subscribers of the message bus, the one or more subscribers including a remote server computer system as aforementioned and further comprises a network interface (Shannon ¶ 50).  
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine DeLight’s system and Shannon’s network interface to enable the system to communicate with the cloud.  
DeLight does not expressly disclose one or more connectors for positioning the edge sensor device proximal to the physical device. 
Wilkinson teaches or suggests one or more connectors for positioning an edge sensor device proximal to a physical device (¶ 55).  
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine DeLight’s system; Shannon’s bus, server, and network interface; and Wilkinson’s connector to secure the edge sensor device proximal to the physical device.
Regarding claim 17, DeLight teaches or suggests a display device that displays an onboard dashboard that includes a first visualization that displays data values associated with the first sensor data (¶¶ 10, 35, 36, 41).
Regarding claim 18, the latter combination teaches or suggests the one or more connectors magnetically couple a portion of the edge sensor device to the physical device (Wilkinson ¶ 55). The teachings and suggestions of the references would have been combined for the same rationale as explained for claim 15.
Regarding claim 19, DeLight teaches or suggests the first sensor type comprises at least one of: a vibration sensor, a visual sensor, a temperature sensor, a humidity sensor, a sound sensor, a gyroscope, a pressure sensor, or an accelerometer (¶ 22).

Claim 16 is rejected as being unpatentable over US 20180026942 (DeLight) in view of US 20050060567 (Shannon) further in view of US 20210223763 (Wilkinson) and US 10419243 (Schubert).
DeLight does not expressly disclose the network interface further receives a set of network data from the physical device over a network connection, and the process further executes the sensor service to input the network data into the message bus.
Schubert teaches or suggests a network interface receives a set of network data from a physical device over a network connection (claim 9).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine DeLight’s system; Shannon’s bus, server, and network interface; Wilkinson’s connector; and Schubert’s receiving so the network interface further receives a set of network data from the physical device over a network connection, and the process further executes the sensor service to input the network data into the message bus.  A rationale to so would have been to identify the device


	Other Art
The prior art made of record and not relied upon is considered pertinent to the instant disclosure.  For example, US 20190146462 streams data derived from inspection data acquired using one or more robots performing inspections of an asset or assets.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lance Leonard Barry whose telephone number is 571-272-5856.  The examiner can normally be reached Monday-Friday 8:00-5:00 ET.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema, can be reached at 571-270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Questions on access to the Private PAIR system should be directed to the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LANCE LEONARD BARRY/
Primary Examiner, Art Unit 2448